Title: To Thomas Jefferson from Albert Gallatin, 7 July 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            [7 July 1802]
          
          Is it not best to do whatever is wanting at once. I have not yet answered Latimer’s letter & will not until I hear from you. But I think it is best not to answer him & to act. On that ground it seems to me that the best way would be at same time with the New England appointments to make
          
            
              
              Muhlenberg
              Collect. Philada.
            
            
              
              T. Coxe
              Supervr. Pennsylva.
            
            
              &
              Mr Page
              Collectr. Petersburgh.
            
          
          I cannot help thinking that you are not doing enough in Massachts. & that intending to strike it should be done with effect & so as not to disgust our friends. Lee for Salem & either Asa Andrews (Collect. of Ipswich a converted federalist) or John Leach of Boston for Marblehead—would do. Tyng’s successor will not be considered at home, though highly respectable, as a decided friend—Gerry goes & to give Lee his place is no gain. Add to that that Lee aims at & deserves something better & that it will be peculiarly grating to his feelings to take Gerry’s place. Perhaps he may decline & that will put the whole business in an awkward situation—Excuse the freedom of these remarks, but I feel great reliance on their solidity. At all events commissions should be left for Muhlenberg & Coxe.
          With sincere respect & attachment Your obt. Servt.
          
            Albert Gallatin
          
          
            I wish Capn. Lewis to write to me in New York as Secy. of the Treasy. directing where & in whose hands the library money is to be placed
          
        